MEMORANDUM OPINION
 
No. 04-04-00840-CR

Lawrence W. KYLE,
Appellant

v.

The STATE of Texas,
Appellee

From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-8360W
Honorable Bert Richardson, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   March 30, 2005

DISMISSED
            On January 26, 2005, we ordered appellant to respond on or before February 23, 2005, and
show cause why his appeal should not be dismissed for failure to file a certification of his right to
appeal under Tex. R. App. P. 25.2(d).  Appellant did not respond.  The record does not contain a
certification that shows the defendant has the right of appeal; to the contrary, the trial court
certification in the record states “this criminal case is a plea-bargain case, and the defendant has NO
right of appeal.”  The clerk’s record contains a written plea bargain, and the punishment assessed did
not exceed the punishment recommended by the prosecutor and agreed to by the defendant;
therefore, the clerk’s record supports the trial court’s certification that defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  Accordingly, we dismiss the appeal.  See Tex. R. App. P.
25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003,
pet. filed).
                                                                                    PER CURIAM
DO NOT PUBLISH